               Case 3:19-cv-01184-K Document 3 Filed 05/16/19                      Page 1 of 1 PageID 37
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                Northern District
                                             __________  District of
                                                                  of __________
                                                                     Texas


             TACTUS TECHNOLOGIES LLC,                          )
                             Plaintiff                         )
                                v.                             )      Case No.     3:19-cv-1184-G
                       ZTE (USA) iNC,                          )
                            Defendant                          )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff, Tactus Technologies LLC                                                                           .


Date:          05/16/2019                                                              /s/ Joseph P. Oldaker
                                                                                         Attorney’s signature


                                                                              Joseph P. Oldaker, IL Bar No. 6295319
                                                                                     Printed name and bar number


                                                                                 Nelson Bumgardner Albritton PC
                                                                                 15020 S. Ravinia Ave., Suite 29
                                                                                     Orland Park, iL 60462
                                                                                               Address

                                                                                       joseph@nbafirm.com
                                                                                            E-mail address

                                                                                          (708) 675-1975
                                                                                          Telephone number

                                                                                          (708) 675-1786
                                                                                             FAX number
